Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62698114, filed on 7/14/2018, No. 62698173, filed on 7/15/2018, No. 62725314, filed on 8/31/2018, No. 62727052, filed on 9/5/2018, No. 62744701, filed on 10/12/2018, No. 62754714, filed on 11/2/2018, and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group, claim 10-22, in the reply filed on 12/20/2021 is acknowledged.
Claims 1-9 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 10 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Wang et al (US 20210014492 A1).
              Regarding claim 10, Wang discloses a method of video processing [e.g. FIG. 4] in a video coding system [e.g. video encoding] for encoding or decoding video pictures [pictures] with a partition constraint [e.g. partition constrains], the method comprising: receiving input data [e.g. FIG. 4-5] associated with a current block [e.g. current block] in a current video picture [picture]; determining two thresholds W and H [e.g. [0016]; thresholds of width and height of the block, 8X8 or 4X4], wherein both the two thresholds W and H are positive integers [e.g. number of pixels are positive integer number]; determining whether a predefined splitting type [e.g. FIG. 1-2 and 7-8; preset partition mode] is allowed for partitioning the current block into multiple sub-blocks [e.g. FIG. 1; two sub-blocks] according to a partition constraint [e.g. partitioning condition], wherein the partition constraint corresponds to a comparing result of a width of the current block [e.g. [0016]; width of the current block is greater than the threshold], a height of the current block, or both the width and height of the current block with one or both the thresholds W and H; partitioning the current block with one allowed splitting type [e.g. FIG. 1-2], wherein the predefined splitting type is not used to partition the current block if the comparing result indicates the predefined splitting type is not allowed [e.g. [0110]]; and encoding or decoding the current block according to a block partitioning structure of the current block [e.g. FIG. 4 and 6].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20210014492 A1) in view of Zhang et al (US 20180213264 A1).
              Regarding claim 11, Wang further discloses the two thresholds W and H are predefined, but Wang fails to explicitly disclose the detail of the thresholds.  
              However, Zhang teaches the well-known concept of the two thresholds W and H are predefined or implicitly defined based on a profile or level according to a video compression standard [e.g. HEVC standard; the minimum and the maximum sizes of CTU are specified by the syntax elements in SPS].  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Wang to exploit the well-known block partitioning technique taught by Zhang as above, in order to provide reduced or removed redundancy associated with the block partitioning structure in video and image coding [See Zhang; [0002]].
              Regarding claim 12, Wang and Zhang further disclose horizontal binary-tree splitting is not allowed if the width of the current block is larger than the threshold W and the height of the current block is less than or equal to the threshold H [e.g. Zhang: no horizontal splitting when the block height is smaller than the minimum height], and vertical binary-tree splitting is not allowed if the width of the current block is less than or equal to the threshold W and the height of the current block is larger than the threshold H [e.g. Zhang: no vertical splitting when the block width is smaller than the minimum width].  
              Regarding claim 18, Wang and Zhang further disclose at least a partition syntax is inferred according to the comparing result, and the partition syntax is not signaled in a video bitstream [e.g. Zhang: [0023]; no flag is signaled to indicate whether the below block is split].
Claim 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20210014492 A1) in view of LELEANNEC et al (US 20200366893 A1).
              Regarding claim 13, Wang discloses all the limitations in claim 10, but Wang fails to disclose the concept of ternary-tree splitting.

              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Wang to exploit the well-known block partitioning technique taught by LELEANNEC as above, in order to provide reduced encoding complexity at the encoder [See LELEANNEC; [0005]].
              Regarding claim 14, Wang and LELEANNEC further disclose horizontal ternary-tree splitting is not allowed if the width of the current block is larger than or equal to the threshold W and the height of the current block divide by 4 is smaller than the threshold H [e.g. LELEANNEC: FIG. 16], and vertical ternary-tree splitting is not allowed if the height of the current block is larger than or equal to the threshold H and the width of the current block divide by 4 is smaller than the threshold W [e.g. FIG. 15].  
              Regarding claim 15, Wang and LELEANNEC further disclose horizontal ternary-tree splitting is not allowed if the width of the current block is larger than the threshold W and the height of the current block is larger than the threshold H but the height divide by 4 is smaller than the 5threshold H [e.g. LELEANNEC: FIG. 16], and vertical ternary-tree splitting is not allowed if the height of the current block is larger than the threshold H and the width of the current block is larger than the threshold W but the width divide by 4 is smaller than the threshold W [e.g. FIG. 15].  
              Regarding claim 16, Wang and LELEANNEC further disclose horizontal ternary-tree splitting is not allowed if the width of the current block is larger than or equal to the threshold W and the height of the current block is larger than the threshold H but the height divide by 4 is smaller than the threshold H [e.g. LELEANNEC: FIG. 16], and vertical ternary-tree splitting is not allowed if the height of the current block is larger than or equal to the threshold H and the width of the current block is larger than the threshold W but the width divide by 4 is smaller than the threshold W [e.g. FIG. 15].  
              Regarding claim 17, Wang and LELEANNEC further disclose horizontal ternary-tree splitting is not allowed if the width of the current block is larger than the threshold W and the height of the current block is larger than the threshold H and the height divide by 4 is not a multiple of the threshold H [e.g. LELEANNEC: FIG. 16], and vertical ternary-tree splitting is not allowed if the height of the current block is .  
Claim 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20210014492 A1) in view of LELEANNEC et al (US 20200366893 A1; hereinafter “LELEANNEC893”) and LELEANNEC (US 20210203929 A1; hereinafter “LELEANNEC929”).
              Regarding claim 19, Wang and LELEANNEC further disclose a coding unit is defined to have a width equal to the threshold W and a height equal to the threshold H [e.g. Wang: FIG. 7-8; threshold could be 16, 32, 64], a coding unit size is a product of 6the thresholds W and H [e.g. Wang: FIG. 7], the predefined splitting type is ternary-tree splitting [e.g. ternary partitioning mode], and the predefined splitting type is not allowed if a size of the current block is twice as large as the coding unit size [e.g. LELEANNEC893: FIG. 15-16], Wang and LELEANNEC893 fail to disclose the coding unit is a pipeline unit.
               However, LELEANNEC929 teaches the well-known concept of pipeline unit for video coding [e.g. decoding pipeline unit of block partition].
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Wang to exploit the well-known block partitioning technique taught by LELEANNEC893 and LELEANNEC929 as above, in order to provide reduced encoding complexity at the encoder [See LELEANNEC893; [0005]] and optimized coding efficiency [See LELEANNEC929; [0013].
              Regarding claim 20, Wang, LELEANNEC893 and LELEANNEC929 further disclose a pipeline unit is defined to have a width equal to the threshold W and a height equal to the threshold H [e.g. Wang: FIG. 7-8; threshold could be 16, 32, 64; LELEANNEC929: decoding pipeline unit], a pipeline unit size is a product of the thresholds W and H [e.g. Wang: FIG. 7], a size of the current block is twice as large as the pipeline unit size, and ternary-tree splitting is not allowed unless all further splitting directions are the same and a center sub-block of the current block is partitioned by binary-tree splitting [e.g. LELEANNEC893: FIG. 15-16].  
              Regarding claim 21, Wang, LELEANNEC893 and LELEANNEC929 further disclose a pipeline unit is defined to have a width equal to the threshold W and a height equal to the threshold H [e.g. Wang: 
              Regarding claim 22, Wang, LELEANNEC893 and LELEANNEC929 further disclose a pipeline unit is defined to have a width equal to the threshold W and a height equal to the threshold H [e.g. Wang: FIG. 7-8; threshold could be 16, 32, 64; LELEANNEC929: decoding pipeline unit], determining whether a predefined splitting type is allowed for partitioning the current block further by considering a re-visit constraint [e.g. Wang: FIG. 2 and 7-8], and the predefined splitting type is not allowed if the re-visit constraint is violated, wherein the re-visit constraint prohibits re-visiting any pipeline unit in the current block after leaving the pipeline unit when processing the sub-blocks partitioned from the current block [e.g. LELEANNEC893: FIG. 15-16].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (US 20180213264 A1).
AN el al (US 20180352226 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ZHUBING REN/Primary Examiner, Art Unit 2483